Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 1 of 8




              EXHIBIT 3
       Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 2 of 8




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                      STANDING ORDER RE CIVIL JURY TRIALS
                          JUDGE BETH LABSON FREEMAN


I.     MEET AND CONFER

       At least 21 days before the final Pretrial Conference, lead counsel who will try the case
       shall meet and confer with respect to:

       (1)    Settlement of the Case;
       (2)    Preparation of the Joint Pretrial Statement and Order;
       (3)    Preparation and exchange of pretrial materials to be filed pursuant to Federal Rule
              of Civil Procedure 26(a)(3); and
       (4)    Clarification and narrowing of the contested issues for trial.

II.    JOINT PRETRIAL STATEMENT AND ORDER

       At least 14 days before the final Pretrial Conference, unless otherwise ordered, the parties
       shall file a Joint Pretrial Statement and Order containing the following information:

       A.     The Action

              1.      The Parties

                      A list of the parties who have been served and have appeared. Any parties
                      not identified in the Joint Pretrial Statement and Order will be deemed to
                      have been dismissed.

              2.      Substance of the Action

                      A concise statement identifying the claims and defenses that remain to be
                      decided; the elements of each claim and defense; and the pleading in
                      which each claim and defense is pled. Parties will be precluded from
                      presenting claims or defenses not set forth in the Joint Pretrial Statement
                      and Order.

              3.      Relief Sought

                      A statement of all relief sought, itemizing all elements of damages
                      claimed.




                                                1
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
       Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 3 of 8




              4.      Federal Jurisdiction and Venue

                      A statement of the bases for federal jurisdiction and venue.

       B.     Factual Basis of the Action

              1.      Undisputed Facts

                      A concise statement of all facts that may be incorporated into the trial
                      record by stipulation of the parties.

              2.      Disputed Facts

                      A concise statement of all facts that are disputed and will be litigated at
                      trial.

       C.     Disputed Legal Issues

              A concise statement of each disputed point of law, citing relevant statutes and
              decisions.

       D.     Estimate of Trial Time

              An estimate of the total number of hours or days needed for trial.

       E.     Trial Alternatives and Options

              1.      Settlement Discussion

                      A statement summarizing the status of the settlement negotiations and
                      indicating whether further negotiations are likely to be productive.

              2.      Amendments or Dismissals

                      A statement of proposed amendments to the pleadings or dismissals of
                      parties, claims, or defenses.

              3.      Bifurcation or Separate Trial of Issues

                      A statement whether bifurcation or a separate trial of specific issues is
                      feasible and desired.

       F.     Binding Effect of the Joint Pretrial Statement and Order

              The Joint Pretrial Statement and Order shall recite, directly above the signature
                                                2
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
       Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 4 of 8




              lines of the parties, the following:

              The foregoing admissions having been made by the parties, and the parties
              having specified the foregoing issues of fact and law remaining to be litigated,
              this order shall supplement the pleadings and govern the course of trial of this
              action, unless modified to prevent manifest injustice.

              Date and signature lines for the Court shall appear immediately following the
              signature lines of the parties.


III.   PREPARATION FOR TRIAL

       A.     Witnesses

              1.      Appendix

                      The following information shall be provided as an appendix to the Joint
                      Pretrial Statement and Order. For each party, a list of all witnesses likely
                      to be called at trial, including those appearing by deposition. For each
                      witness, there should be a short statement of the substance of his or her
                      testimony and an estimate regarding the length of testimony (including
                      direct and cross-examination). If the witness is an expert witness, please
                      state the expert’s theories and conclusions and the bases therefor. Attach
                      the expert’s curriculum vitae and report (if any).

              2.      Consequences of Nondisclosure

                      No party shall be permitted to call a witness in its case in chief who is not
                      disclosed in the Joint Pretrial Statement and Order without leave of the
                      Court for good cause shown.

       B.     Exhibits

              1.      Appendix

                      The following information shall be provided as an appendix to the Joint
                      Pretrial Statement and Order. A joint list of exhibits, discovery
                      responses, and deposition excerpts to be offered at trial, in tabular form
                      with (a) a column identifying the exhibit number consistent with the pre-
                      marking requirement of paragraph C.2.b., below; (b) a column briefly
                      describing the exhibit; (c) a column describing the purpose for which the
                      exhibit is offered and identifying its sponsoring witness; (d) a column
                      stating any objections to the exhibit; and (e) a column responding to the
                      objections. The Court will not rule on these objections before trial and
                      any remaining objections must be asserted at trial. Before this list is filed
                                                 3
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
       Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 5 of 8




                      with the Court, counsel shall meet and confer, in person, to consider
                      exhibit numbers, eliminate duplicate exhibits and confusion over exhibits,
                      and make a good faith effort to stipulate to admissibility. If stipulation is
                      not possible, the parties shall make every effort to stipulate to authenticity
                      and foundation absent a legitimate (not tactical) objection.

              2.      Pre-Marked

                      All exhibits shall be pre-marked for identification with numbers (not
                      letters) by means of exhibit tags affixed to the back of the last page of
                      each exhibit. Sample tags are attached hereto.

              3.      Delivery to Court

                      Unless otherwise ordered, on the Thursday prior to commencement of
                      trial, the parties shall deliver to Tiffany Salinas-Harwell, Courtroom
                      Deputy to Judge Freeman, 1 original set of exhibits and 1 complete copy
                      of the original set. The copy set of exhibits need not be tagged, but the
                      exhibits contained therein must be labeled clearly. Both sets of exhibits –
                      the original and the copy – shall be in three-ring binders with the exhibits
                      separated by tabs denoting the exhibit numbers.

              4.      Consequences of Nondisclosure

                      No party shall be permitted to offer any exhibit at trial that is not disclosed
                      in the Joint Pretrial Statement and Order without leave of the Court for
                      good cause shown, unless it is offered solely for impeachment or rebuttal.

       C.     Motions in Limine

              Unless otherwise ordered, the parties shall file and serve any motions in limine at
              least 14 days before the final Pretrial Conference, and any opposition thereto at
              least 7 days before the final Pretrial Conference. Reply briefs are not permitted.
              Unless otherwise ordered by the Court, motions in limine will be deemed
              submitted without oral argument. Each motion shall be presented in a separate
              document and shall be numbered as, for example, “Plaintiff’s Motion in Limine
              No. 1 to Exclude. . . .” Each side is limited to 5 motions in limine (without
              prejudice to raising matters as the trial progresses). Briefing on each motion shall
              not exceed 5 pages per side.

       D.     Jury Materials

              At least 7 days prior to the final Pretrial Conference, the parties shall file and
              serve the following materials. All jury materials must be submitted in hard copy
              and in word processing format via e-mail to BLFpo@cand.uscourts.gov.

                                                 4
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
       Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 6 of 8




              1.      Preliminary Statement to the Jury

                      A simplified statement of the case to be read to the jury during voir dire
                      and as part of the proposed jury instructions. Unless the case is extremely
                      complex, this statement should not exceed one paragraph.

              2.      Voir Dire Questions

                      The Court will conduct the initial voir dire. Counsel may submit for the
                      Court’s consideration an agreed upon set of voir dire questions to be posed
                      by the Court. Any voir dire questions on which counsel       cannot agree
                      may be submitted separately. Counsel will be allowed a brief (15
                      minutes) follow-up voir dire after the Court’s questioning. Counsel shall
                      inform the Court if they wish to use a jury questionnaire and, if so, shall
                      submit a proposed questionnaire for the Court’s review.

              3.      Jury Instructions

                      a)     Joint Set of Instructions

                             The parties shall submit a complete joint set of proposed jury
                             instructions, arranged in a logical sequence, which incorporates the
                             Model Jury Instructions of the Ninth Circuit to the extent feasible
                             and appropriate.

                      b)     Stipulated Instructions

                             If an instruction is undisputed, it shall be identified as “Stipulated
                             Instruction No. ___ re ____________,” with the blanks filled in as
                             appropriate. Even if stipulated, the instruction shall be supported
                             by citation to the Model Jury Instructions of the Ninth Circuit or
                             other authority.

                      c)     Disputed Instructions

                             If an instruction is disputed, all versions of the instruction shall be
                             inserted together in the logical place for the instruction in the
                             overall sequence. A disputed instruction shall be identified as
                             “Disputed Instruction No. ___ re ____________ offered by
                             ____________,” with the blanks filled in as appropriate. All
                             disputed versions of the same instruction shall bear the same
                             number. If a party does not have an alternate version but contends

                                                5
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
       Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 7 of 8




                             that no such instruction should be given, that party should so state
                             on a separate page inserted in lieu of an alternate version. Each
                             party should support its position regarding a disputed instruction
                             with a brief argument and citation to relevant authority, set forth
                             immediately following the disputed instruction. The parties are
                             encouraged to keep disputed instructions to a minimum.

              4.      Verdict Form

                      The parties shall submit a joint proposed verdict form. If the parties are
                      unable to stipulate to a verdict form, each party shall submit a proposed
                      verdict form.

       E.     Trial Briefs

              Each party shall submit a trial brief, not to exceed 15 pages, at least 7 days prior
              to the commencement of trial. A trial brief is most helpful to the Court when it
              summarizes the party’s theory of the case, identifies key evidence, and provides
              summary briefing on any controlling issues of law.

       F.     Stipulations

              A statement of proposed stipulations that will expedite the presentation of
              evidence. Any stipulations submitted before or during trial shall be in writing and
              signed by all parties.

       G.     Time Limits

              Ordinarily, the Court will set fixed trial time limits at the final Pretrial
              Conference. Each party may allocate its time as it wishes, but all of a party’s
              examination time (whether direct, cross, re-direct, or re-cross) for all witnesses
              must fit within its time limit. Opening and closing time limits are in addition to
              examination time.

IV.    SCHEDULING

       Trials are scheduled to commence Monday mornings at 9:00 a.m. Trial will proceed each
       day except Thursday.

 Dated: May 30, 2019



                                                 BETH LABSON FREEMAN
                                                 United States District Judge

                                                6
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
            Case 5:17-cv-00072-BLF Document 628-4 Filed 05/15/20 Page 8 of 8




  UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF
           CALIFORNIA                                  CALIFORNIA                                  CALIFORNIA

 Case No:                                    Case No:                                    Case No:

 Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:

 Date Admitted:                              Date Admitted:                              Date Admitted:

 By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk



  UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF
           CALIFORNIA                                  CALIFORNIA                                  CALIFORNIA

 Case No:                                    Case No:                                    Case No:

 Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:

 Date Admitted:                              Date Admitted:                              Date Admitted:

 By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk



  UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF
           CALIFORNIA                                  CALIFORNIA                                  CALIFORNIA

 Case No:                                    Case No:                                    Case No:

 Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:

 Date Admitted:                              Date Admitted:                              Date Admitted:

 By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk



  UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF
           CALIFORNIA                                  CALIFORNIA                                  CALIFORNIA

 Case No:                                    Case No:                                    Case No:

 Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:

 Date Admitted:                              Date Admitted:                              Date Admitted:

 By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk


  UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT                UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF                        NORTHERN DISTRICT OF
           CALIFORNIA                                  CALIFORNIA                                  CALIFORNIA

 Case No:                                    Case No:                                    Case No:

 Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:     Joint / Plaintiff / Defendant Exh. No.:

 Date Admitted:                              Date Admitted:                              Date Admitted:

 By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk   By: Tiffany Salinas-Harwell, Deputy Clerk




                                                                   7
Standing Order Re Civil Jury Trials
Rev. 5/30/2019
